  Case 4:21-cv-00274 Document 9 Filed on 04/16/21 in TXSD Page 1 of 2




                 UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF TEXAS


                                       )
ROCIO YOUNG,                           )
                                       ) Case No.: 4:21-cv-00274
            Plaintiff,                 )
      v.                               )
                                       )
AEROFLOW INC d/b/a                     )
AEROFLOW HEALTH,                       )
                                       )
               Defendant.              )

               NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff

voluntarily dismisses the Complaint with prejudice.




Dated: April 16, 2021          BY: /s/ Amy L. B. Ginsburg
                                     Amy L. B. Ginsburg, Esquire
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Phone: (215) 540-8888 ext. 167
                                     Facsimile: (877) 788-2864
                                     Email: teamkimmel@creditlaw.com
                                     Attorney for Plaintiff
  Case 4:21-cv-00274 Document 9 Filed on 04/16/21 in TXSD Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, do certify that I served a true and

correct copy of Plaintiff’s Notice of Voluntary Dismissal in the above-

captioned matter, upon the Clerk of Court via ECF.




                                       KIMMEL & SILVERMAN, P.C.

Date: April 16, 2021           By:   /s/ Amy L. B. Ginsburg
                                     Amy L. B. Ginsburg, Esquire
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Telephone: 215-540-8888
                                     Facsimile: 215-540-8817
                                     aginsburg@creditlaw.com
